THE STATE OF SOUTH CAROLINA 

                           In The Supreme Court 


               In the Matter of Joenathan Shelly Chaplin, Respondent.

               Appellate Case No. 2016-001470


                                 Opinion No. 27658 

                   Submitted August 9, 2016 – Filed August 24, 2016 



                                DEFINITE SUSPENSION


               Lesley M. Coggiola, Disciplinary Counsel, and Julie
               Martino, Assistant Disciplinary Counsel, both of
               Columbia, for Office of Disciplinary Counsel.

               Harvey M. Watson, III, of Ballard & Watson, Attorneys
               at Law, of West Columbia, for Respondent.


PER CURIAM: In this attorney disciplinary matter, respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, respondent admits misconduct and consents to
a definite suspension of not less than nine months and no more than three years.1
Respondent requests that the suspension be made retroactive to the date of interim


1
  Respondent has a disciplinary history that includes a letter of caution with no finding of
misconduct, issued on June 21, 2010, which cites Rule 1.5(b), RPC, Rule 407, SCACR
(requiring the scope of the representation and the basis or rate of the fee and expenses for which
the client will be responsible to be communicated to the client before or within a reasonable time
after commending representation), and a public reprimand on September 25, 2013. The latter
was issued as a result of respondent charging a client an unreasonable fee and thereafter failing
to cooperate with the disciplinary investigation. In re Chaplin, 405 S.C. 605, 748 S.E.2d 791
(2013).
suspension,2 but understands that if the Court declines to apply the sanction
retroactively, the validity or enforceability of the agreement is not affected. ODC
does not oppose the request. Respondent agrees to pay the costs incurred by ODC
and the Commission on Lawyer Conduct in investigating and prosecuting this
matter within thirty days of discipline being rendered. As a further condition of
discipline, respondent agrees to complete the Legal Ethics and Practice Program
Trust Account School and Law Office Management School within one year of
reinstatement. Respondent understands that prior to reinstatement he must also
complete the Legal Ethics and Practice Program Ethics School as required by Rule
33(f), RLDE. We accept the Agreement and suspend respondent from the practice
of law in this state for one year, retroactive to the date of his interim suspension.
The facts, as set forth in the Agreement, are as follows.

                                       Facts/Law

                                        Matter A

Respondent represented a client who was indicted by the U.S. Attorney's Office for
trafficking. However, respondent was relieved as counsel for the client after the
U.S. Attorney's Office informed the federal court that respondent was being
investigated for money laundering in connection with payments made by the client
and other criminal clients to respondent.

As part of the investigation, federal agents requested respondent provide records of
payments made to him by criminal clients. Respondent provided the requested
records; however, the records indicated he had received cash payments for legal
fees from multiple clients in amounts greater than $10,000. When questioned by
federal agents, respondent denied knowing that he was required by the Internal
Revenue Service to file a Form 8300 when the aggregate amount received from a
client exceeded $10,000 for one transaction, such as legal representation. He
stated he thought the form was only required for single payments over $10,000.
However, respondent did know about the reporting requirement and therefore, his
assertion was untruthful.

Respondent was charged with violating 18 U.S.C. § 1001 by knowingly and willfully
making "a materially false, fictitious, and fraudulent statement and representation

2
 Respondent was placed on interim suspension by order dated May 23, 2014. In re Chaplin, 408
S.C. 184, 758 S.E.2d 708 (2014).
in a matter within the jurisdiction of the Executive Branch of the Government of
the United States; to wit: he told a Special Agent from the Department of the
Treasury that he was not aware of the reporting requirements of Form 8300."
Respondent pled guilty and was sentenced to three years' probation, with electronic
monitoring for six months. On December 9, 2015, respondent's motion for early
termination of parole was granted, and he has now fully satisfied all conditions of
his criminal conviction.

Respondent admits that his conduct violates the following Rules of Professional
Conduct, Rule 407, SCACR: Rule 4.1(b)(a lawyer shall not in the course of
representing a client make a false statement of material fact to a third person); Rule
8.4(b)(it is misconduct to commit a criminal act that reflects adversely on the
lawyer's honesty, trustworthiness, or fitness as a lawyer); Rule 8.4(d)(it is
misconduct for a lawyer to engage in conduct involving dishonesty, fraud, deceit,
or misrepresentation); and Rule 8.4(e)(it is misconduct for a lawyer to engage in
conduct prejudicial to the administration of justice).

                                      Matter B

Respondent represented a client at various times for criminal charges. Two fee
agreements between respondent and the client contained the following provision:
"Client acknowledges and agrees that if balance of above agreement is not paid in
full as agreed upon, the Law Office of [respondent] will collect by garnishment
and/or a lien on any and all client's future tax refunds and/or wages." Respondent
admits he does not have the legal authority to garnish wages or tax returns in South
Carolina. Another fee agreement between the two referenced payment for
representation by a third party, but only referenced the identity of the payor and
amount paid, without reference to the scope of representation provided in exchange
for the payment.

Respondent admits his conduct violates the following Rules of Professional Conduct,
Rule 407, SCACR: Rule 1.5(b)(the scope of representation shall be communicated
to the client before or within a reasonable time after commencing representation);
Rule 1.8(f)(a lawyer shall not accept compensation for representing a client from
one other than the client unless the client gives informed consent, there is no
interference with the lawyer's independence of professional judgment or with the
client-lawyer relationship, and information relating to representation of a client is
protected); and Rule 8.4(d), supra.
                                      Matter C 


Respondent agreed to represent a client in a criminal matter but failed to execute the
written fee agreement until nearly two years after agreeing to represent the client
and beginning work on the case. The fee agreement failed to clearly communicate
the basis and rate of fee to be charged for the representation. The agreement also
contained the wage garnishment provision referenced above.

Respondent admits that his conduct violated Rules 1.5(b) and 8.4(d), RPC, supra.
Respondent further admits his conduct in the above matters constitutes grounds for
discipline under Rules 7(a)(1), (a)(4), (a)(5) and (a)(6), RLDE.

                                     Conclusion

We hereby suspend respondent from the practice of law in this state for one year,
retroactive to the date of his interim suspension. Respondent shall complete the
Legal Ethics and Practice Program Ethics School prior to reinstatement and
complete the Trust Account School and Law Office Management School within
one year after reinstatement. Respondent shall, within thirty days of the date of
this opinion, pay the costs incurred by ODC and the Commission on Lawyer
Conduct in investigating and prosecuting this matter.

Within fifteen days of the date of this opinion, respondent shall file an affidavit
with the Clerk of Court showing that he has complied with Rule 30 of Rule 413,
SCACR.

DEFINITE SUSPENSION.

PLEICONES, C.J., BEATTY, KITTREDGE, HEARN and FEW, JJ., concur.